PER CURIAM.
This is an appeal from an order of the Circuit Court in and for the First Judicial Circuit, the Honorable Charles A. Wade, Circuit Judge, which treated appellants5 petition for writ of habeas corpus as a mo tion under Criminal Procedure Rule No. 1 to vacate the judgments of conviction and denied the same.
The judgments of conviction were affirmed by this court in Cayson v. State, 119 So.2d 329 (Fla.App.1960). On March 12, 1962, appellants filed an application for an order permitting them to file in the Circuit Court of Okaloosa County a petition for writ of error coram nobis and said application was denied by decision of this court filed April 12, 1962, 139 So.2d 719. The motion (petition) denied by the trial court in the instant proceedings is based upon the same allegations that were rejected by this court in denying the aforesaid application for leave to file writ of error coram nobis.
*812Having carefully reviewed the record and examined the briefs on this appeal, we conclude that appellants have not demonstrated error and the order appealed is therefore
Affirmed.
STURGIS, C. J., and WIGGINTON and CARROLL, DONALD K., JJ., concur.